Citation Nr: 1236898	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

2.  Entitlement to an initial separate compensable rating for degenerative joint disease (DJD) of the fourth metatarsal of the left foot.

3.  Entitlement to a rating in excess of 20 percent for DJD of the fourth and fifth metatarsal bases and the fifth metatarsophalangeal joint of the left foot.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision (increased rating claims) and an April 2011 rating decision (service connection for ischemic heart disease claim) of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota.  

In September 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The rating issues on appeal were previously before the Board in January 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remand and will proceed to adjudicate the appeal. 

The issue of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The most current clinical evidence of record reflects that the Veteran does not have DJD of the fourth and/or fifth joints of the left foot.

2.  The evidence of record does not reflect that the Veteran's disability of the fourth metatarsal, fifth metatarsal and/or metatarsophalangeal joints of the left foot has been manifested by symptoms which are more than moderately severe.  

3.  Upon clinical examination, the Veteran had full range of motion of the toes with no pain on motion and no evidence of pain, weakness, incoordination, fatigability, lack of endurance, or flare-ups.  

4.  Clinical evidence reflects that the Veteran's complaints of pain/cramping is less likely as not due to his service-connected fourth and fifth metatarsal bases and the fifth metatarsophalangeal joint of the left foot, and more likely related to his service-connected left sural sensory nerve neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for DJD of the fourth and fifth metatarsal bases and the fifth metatarsophalangeal joint of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5283, 5284 (2012). 

2.  The criteria for an initial separate compensable rating for degenerative joint disease (DJ) of the fourth metatarsal of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5283, 5284 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in January 2011, the Veteran was informed of what evidence was required to substantiate his claims for an increased rating and a separate initial rating, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for assignment of a disability rating and effective date.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the Board notes that the Veteran is represented by an attorney.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains VA and private examination and treatment records and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in October 2006 and February 2011. 38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been provided with an adequate examination and report, as the above mentioned reports include information necessary to evaluate the disability under the applicable diagnostic code rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2012), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to an increased rating for DJD of the 4th and 5th 

The Veteran is service connected for DJD of the 5th metatarsal phalangeal joint evaluated as 20 percent disabling effective from December 2000.  In a statement received in November 2006, the Veteran requested a separate claim for his 4th metatarsal phalangeal joint.  The RO, in a December 2006 rating decision, granted entitlement to service connection for DJD of the 4th and 5th metatarsals of the left foot, but denied a separate evaluation for such.  As the Veteran filed his claim in November 2006, the Board finds that the rating period on appeal is from November 2005, one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2012). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

A June 2006 VA clinical record reflects that the Veteran had pain in his feet and ankles.  It was noted that he reported pain in both feet and that he reported that he occasionally awakes from sleep with jolting pains.  Upon clinical examination, it was noted that there was tenderness to palpations of his extremities, including the left Achilles tendon area.  

A June 2006 podiatry progress final report from Dr. L.H. reflects that the Veteran has "severe osteoarthritic changes noted at the base of the 4th and 5th metatarsals at the metatarsocuneiform and metatrasocuboid joint on the left foot; however, the report also notes that x-rays were unavailable for review. (A September 2003 report from Dr. L.H. reflects that in reviewing the x-rays from the Veteran, osteoarthritis of the 5th MTPJ (metatarsophalangeal) was noted, but the report is negative for arthritis of the 4th MTPJ.)

A July 2006 nerve conduction study/electromyography report is of record.  The impression was left sural nerve neuropathy, distal motor nerve polyneuropathy.

A July 2006 physical medicine and rehabilitation consultation report from Dakota Clinic reflects that the Veteran is "known to have severe osteoarthritic changes at the base of the fourth and fifth metatarsals."  The examiner did not state whether the Veteran was diagnosed with osteoarthritis based upon x-rays.  Upon examination, the examiner stated that the Veteran had a straight-away reciprocal gait pattern with no true antalgic features.  He "has some difficulty walking on his tiptoes and heels on the left side as compared to the right."  The impression was abnormal study, which is consistent with a neuropathy affecting the left sural sensory nerve consistent with his physical examination.  

The claims file includes an October 2006 VA examination report.  The report reflects a diagnosis of DJD of the left fifth metatarsophalangeal joint and the base of the fourth and fifth metatarsals, and sensory neuropathy of lateral dorsal branch of the left sural nerve.  It was noted that the left fifth metatarsophalangeal joint was mildly subluxed with the toe dorsal to the end of the metatarsal joint.  It was noted that he limped when walking, but the examiner was unable to determine if that came from a problem with the right foot or the left foot.  He was unable to toe walk on the left foot.  An October 2006 radiology record reflects that there "are perhaps minor degenerative changes at the first metatarsophalangeal joint or [sic] for the most part the interphalangealjoints appear otherwise approximately preserved.  The October 2006 VA examiner noted that the earlier clinical diagnosis for the outside podiatrist was "apparently a clinical diagnosis as the note states that no x-rays were reviewed at that time."

The claims file includes private correspondence form Dr. L.H., Department of Podiatry, dated in January 2007.  His correspondence describes the general functions of metatarsals and notes that "with disability either in the first ray or the fifth ray, the foot is much less able to adapt to on even [sic] terrain when ambulating.  Without this particular adaptive function, the foot itself becomes much less stable in changing floor or surfaces when walking."  The correspondence did not reflect the Veteran's specific physical limitations and did not reflect knowledge that the Veteran had sural nerve neuropathy.

The Veteran testified at the September 2012 Board hearing that he does not "typically have a whole lot of problems walking with [his left foot], although it creates pain, I mean, obviously at times."  He further testified that he gets nighttime cramps which make it difficult for him to sleep, and that the cramping occurs sporadically and may be three times a week or once a month.  (See Board hearing transcript pages 8 and 10.)  With regard to stability, he testified that if he is walking on flat ground, his foot does not typically bother him "all that much."  But when he is walking and steps on an angle, it hurts.  (See Board hearing transcript page 9.)

The Veteran underwent a VA examination in February 2011.  The examination report reflects that when asked where the pain is located, the Veteran point to the ball of the foot and across the 2nd through 5th metatarsal heads.  He reported that the 4th toe often cramps and is significantly laterally deviated when it is cramping.  He stated that his ability to walk depends on the type of floor, but estimates that he is able to walk for 15 minutes before needing to rest his foot.  The examiner noted that there was documentation of severe osteoarthritis to the 4th and 5th metatarsal bases in 2006, but that there were no x-rays from that time for the 2011 examiner to review.  Upon clinical examination, the examiner noted that there was a slightly antalgic gait with the Veteran favoring his left leg, but there was no evidence of abnormal weight bearing to the feet.  It was noted that the Veteran had point tenderness to the 2nd, 4th, and 5th metatarsals.  There was no pain noted with active or passive range of motion of the 4th and 5th toes.  He had a full range of motion of these toes and was able to move all of the toes on command at least five times with no evidence of pain, weakness, incoordination, fatigability, lack of endurance, or flare-ups.  Importantly, upon x-ray, no degenerative changes were noted on the 4th or 5th toes.  The examiner opined that "[d]egenerative changes to the 4th and 5th toes/metatarsals not found on today's exam."

The examination report states as follows:

As far as this examiner can find, there were never any significant degenerative changes found to the 4th and 5th metatarsals on any x-rays and his previous diagnosis of DJD to the 4th and 5th toes appears to have been a clinical diagnosis.  He had an x-ray in 2005 that showed 'soft tissue prominence about the lateral margin of the fifth metatarsophalangeal joint with some deformity of the base of the fifth proximal phalanx and what appears to be a mild superior subluxation of the base of the fifth proximal phalanx with respect to the distal head of the fifth metatarsal bone."  X-ray from today and MRI from 2/10/11 are both negative for any type of changes to the 4th and 5th toes and the radiologists were specifically asked to look at these locations.  The pain he is experiencing is most likely related to the sensory neuropathy affecting the left sural sensory nerve that was found on EMG/NCVs in 2006.

The applicable regulations contain a number of schedular provisions relating to the toes and feet.  The Board observes that among those generally applicable to the feet, Diagnostic Codes (DC) 5279 (pertaining to metatarsalgia), 5280 (pertaining to unilateral hallux valgus), 5281 (pertaining to hallux rigidus), and 5282 (pertaining to hammer toes) do not provide a basis for a higher rating in this case because the maximum evaluation afforded by each of them is 10 percent.  In addition, DC 5278 is not applicable because the evidence does not reflect acquired claw foot.  DC 5276 is not applicable because the evidence does not reflect acquired flat foot. 

The Board has considered DC 5283 and DC 5284 in evaluating the Veteran's left two-toe disability.  DC 5283, which pertains to the evaluation of the malunion or nonunion of the tarsal or metatarsal bones, provides a 10 percent rating when the disability is moderate; a 20 percent rating when the disability is moderately severe; and a 30 percent rating when the disability is severe.  If there is actual loss of use of the foot, a 40 percent evaluation is provided.  Under DC 5284, injury of the foot is rated 10 percent when moderate; 20 percent when moderately severe; and 30 percent when severe.  Actual loss of use of the foot is rated at 40 percent. 

Thus, in order to warrant a rating in excess of his current 20 percent evaluation, the Veteran's symptoms would need to more nearly approximate a severe disability.  The Board finds that the evidence of record is against such a finding.  As noted above, the February 2011 VA examination report reflects that the Veteran had full range of motion of all toes with no pain noted with active or passive range of motion, and no evidence of pain, weakness, incoordination, fatigability, lack of endurance, or flare-ups.  Thus, the evidence of record does not reflect that a rating in excess of 20 percent is warranted.  The Veteran's ability to move his toes without pain or other symptoms is evidence against a finding that his disability is more than moderately severe.  

As noted above, the Veteran testified that during the nighttime, he has a lot of heavy cramping of the left foot  He further testified that his small toe (the 5th digit) will pull way up, and that it wakes him up while he sleeps.  He testified that it happens sporadically, such as three times a week, or once a month, off and on.  (See Board hearing transcript pages 8 - 10.)  He has also reported that if he walks on an angle, he experiences pain.  He testified at the September 2012 Board hearing that he does not "typically have a whole lot of problems walking with [his left foot], although it creates pain, I mean, obviously at times."  

With regard to the Veteran's pain/cramping, the Board notes that this has been clinically associated with his sensory neuropathy affecting the left sural sensory nerve.  The Veteran is service connected for neuropathy of the left sural nerve associated with DJD of the bases of the 4th and 5th metatarsals and the 5th metatarsophalangeal joint, effective from September 2003.  Thus, any additional evaluation for the same symptoms under DCs 5283 or 5284 would be inappropriate, as it would constitute impermissible "pyramiding".  See 38 C.F.R. § 4.14 (2012).  (The evaluation of the same disability under different criteria is to be avoided.)

The Board also finds that even if the Veteran's pain with walking on angles is due to DJD of the 4th and 5th toes, as opposed to neuropathy, the extent as he has described it, as well as that noted in the 2011 VA examination report, reflects that it no more than moderately severe; thus, it does not warrant an evaluation higher than the currently assigned 20 percent.  

The General Counsel for VA, in a precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) held that if a disability rating was established under DC 5284, the availability of a separate rating under DC 5003/5010 and the applicability of sections 4.40, 4.45, and 4.59 depended upon the manifestations compensated under DC 5284.  It is noted that DC 5284 does not specifically contemplate limitation of motion. However, VA's General Counsel has held that depending on the nature of the foot injury, Diagnostic Code 5284 (foot injuries) may involve limitation of motion and would require consideration of 38 C.F.R. §§ 4.40, 4.45. VAOPGCPREC 9-98. 

In the present claim, the Board finds that the Veteran's rating under DC 5284 contemplates his pain upon motion (i.e. when walking on an angle) and difficulty with adapting to uneven terrain, as noted generally by Dr. L.H.  In finding that the Veteran's disability does not warrant a rating in excess of 20 percent, the Board has considered DeLuca factors, as noted in the VA examination reports, as well as the Veteran's testimony.   

The Board also considered the provisions of DC 5172 that provide for a 20 percent evaluation for the amputation of one or two toes with the removal of the metatarsal head.  Significantly, however, the level of disability manifested by the appellant has never been analogous to that expected with amputation of the toe with removal of the metatarsal head.  The Board has considered the reports of instability, pain, and loss of motion, if any.  The combined rating for any residuals of the service-connected toe disabilities cannot exceed the "Amputation Rule" set forth in 38 C.F.R. § 4.68.  The Amputation Rule states, in pertinent part: "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68.  An issue for resolution is what the hypothetical elective level of the amputation would be.  Under DC 5172, amputation of toes (other than the great toe), with removal of the metatarsal head warrants a 20 percent evaluation when one or two toes are involved.  A higher evaluation of 30 percent is available for amputation of all toes without metatarsal loss, however the appellant's disability involves only two toes.  The evidence is against loss of use of the foot; therefore, DC 5167 is not applicable. 

In sum, based on the evidence of record, none of the diagnostic codes discussed above provides a basis for an increased rating for the 4th and 5th toe disability.  The appellant has indicated that he should be rated as more than 20 percent disabled for his left two toe disability due to his symptomatology.  However, the appellant, as a layperson, is not considered competent to offer an opinion as to matters requiring specialized knowledge, i.e. degree of impairment due to a medical condition. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  While the Veteran is competent to report his pain and difficulty with walking, he has not been shown to have the clinical expertise, training, or education, necessary to distinguish whether his symptoms are due to a nerve disability or another condition.  The Board finds that the clinical evidence of diagnostic testing and physical examination is most probative.

Entitlement to an increased initial separate compensable rating for DJD of the 4th metatarsal of the left foot.

As discussed in greater detail above, the clinical evidence of record does not reflect that the Veteran has arthritis of the 4th digit of the left toe.  A rating under DC 5003 requires degenerative arthritis established by x-ray findings.  The claims file reflects that x-ray findings are against degenerative arthritis.  Thus, he cannot have manifestations of DJD to warrant a separate compensable evaluation under that diagnostic code.  In addition, he has not been shown by competent clinical evidence to have a loss of motion of the 4th toe.  Finally, the Veteran's complaints of cramping/pain of the left toes have been clinically associated with his left sural nerve neuropathy, for which he is service-connected and evaluated separately.  Based on the foregoing, the Board finds that the evidence of record is against a finding that the Veteran is entitled to a separate compensable evaluation.  

Conclusion

The Board has considered the assertions in the August 2012 correspondence from the Veteran's attorney.  The Veteran's attorney asserts that the Veteran is in constant pain, suffers from Dupuytren's contracture, has difficulty walking due to pain and instability, and has blacked out due to pain, 

First, the Board finds, based on the evidence of record as noted above, that the Veteran is not in "constant pain" due to DJD of the toes.  His pain, which has been noted to be occasional and not found on examination, has been causally related to his sural nerve neuropathy.  

Second, with regard to the Dupuytren's contracture of the left foot noted in September 2005, this is outside of the rating period on appeal.  The Board notes that the clinical record also reflects Dupuytren's contracture of the right foot and right hand.  Dupuytren's contracture in the foot is a flexion deformity of a toe caused by involvement of the plantar fascia.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  There is no clinical evidence of record that the Veteran has Dupuytren's contracture of the left foot which is, in any way, causally related to the disability issues on appeal.  Moreover, there was no finding of Dupuytren's contracture of the left foot on either the October 2006 or February 2011 VA examinations.
 
Third, the Board, in making its determinations above, has considered the Veteran's walking ability as found in the clinical records and reported by the Veteran.  The current 20 percent evaluation encompasses his reported symptoms. 

Fourth, the evidence of record does not support a finding that during the rating period on appeal, the Veteran has "blacked out" due to pain of the left foot 4th and/or 5th digit DJD.  In addition, given the Veteran's statements as to his pain with walking and the clinical findings, the Board finds that it is less than credible that he has done so. 

In sum, the Board finds based on the evidence noted above, that the Veteran is not entitled to an evaluation in excess of 20 percent for his 4th and 5th digits, or to a separate initial rating for the 4th digit.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability.  The established rating criteria reasonably provide for ratings based on level of severity of symptoms.  The Board finds that the levels of "moderate", "moderately severe", "severe", and "loss of use of foot" encompass pain and limitation of motion.  The evidence does not reflect that the Veteran has symptoms which would be outside of the broad rating criteria  Referral for extraschedular consideration is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the present claim, the evidence of record does not reasonably raise a claim for entitlement to TDIU. 


ORDER

Entitlement to an initial separate compensable rating for degenerative joint disease (DJD) of the fourth metatarsal of the left foot is denied.

Entitlement to a rating in excess of 20 percent for DJD of the fourth and fifth metatarsal bases and the fifth metatarsophalangeal joint of the left foot is denied.



REMAND

The Board is unable to determine, based on the evidence of record, whether the Veteran has a heart disability for which service connection may be warranted.  Thus, a supplemental clinical opinion would be useful in adjudicating the Veteran's claim.  

A review of the clinical records reflects that in February 2004, the Veteran sought treatment for chest pain.  He was discharged with a primary diagnosis of coronary artery disease.  A February 2004 myocardial perfusion study reflects the following:  

Somewhat subtle, slight and small alterations on the stress images which appear to reverse with rest.  While there are no major persistent or reversible perfusion deficiencies seen, the slight alterations identified suggest an element of underlying coronary artery disease.

However, a subsequent, March 2004 cardiac catheterization procedure note reflects normal coronaries.  A cardiology fellow note reflects that a stress test revealed ST segment depression.  A cardiology attending note reflects that the doctor "reassured" the Veteran about the chest pain.

VA clinical records dated in 2006 reflect that the Veteran had a past medical history of "angina pectoris."  An October 2006 record reflects "he has a history of angina."  A January 2006 VA unscheduled attending note reflects that the Veteran had a chief complaint of chest pain.  A past medical history of "positive for COPD" was noted; however, a March 2004 record reflects "contrary to my note the patient does not have a tobacco smoking history and also states that he has never been told he has COPD."  Thus, the Board finds that it cannot rely on the "past medical history" for accuracy.  

The Board acknowledges the Veteran's testimony at the Board hearing that the only explanation that has been given for his chest pain was angina and ischemic heart disease; however, a January 2006 VA unscheduled attending note reflects that the Veteran had been admitted twice prior to March 2004 for nonspecific chest pain which at that time the cardiologist had thought was probably secondary to anxiety or muscular strain.  

The Veteran also testified that since his initial chest pains, he has had a "little fluttering of the heart" but that he does not seek treatment at VA and he gets "slight pains" once in a while, but nothing like he had initially.  (See Board hearing transcript page 7.)  He also testified that he has not been prescribed medication for his heart, other than the initial nitroglycerin.  (See Board hearing transcript page 11.)

The Veteran underwent a VA examination in August 2010 which reflects that he does not have ischemic heart disease.  The Veteran had an estimated left ventricular ejection fraction of 80 percent. 

38 C.F.R. § 3.309 provides presumptive service connection for diseases associated with exposure to certain herbicide agents.  The Veteran's DD 214 reflects that he served in the Republic of Vietnam from July 1969 to June 1970.  Ischemic heart disease includes not only coronary artery disease, but also stable, unstable, and Prinzmetal's angina.  Thus, the Board finds that a supplemental opinion which reflects consideration of the Veteran's reported history of angina and March 2004 ST segment depression would be useful to the Board.  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the August 2010 examiner, or another appropriate clinician, and request the clinician to provide a supplemental opinion as to whether the Veteran has ischemic heart disease, which includes angina, with consideration of the clinical records, which include a March 2004 finding of normal arteries and ST segment depression, and reports of a history of angina in 2006 (e.g. January and October 2006 records).  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a ischemic heart disease, which includes not only coronary artery disease, but also stable, unstable, and Prinzmetal's angina.  

If a clinician cannot provide an opinion without an examination of the Veteran, he should be scheduled for an examination.  All necessary tests should be performed.  Any opinion should be accompanied by a complete rationale.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


